Citation Nr: 1131863	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for chronic muscular strain of the lumbar spine, with degenerative changes and limitation of motion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from August 1958 to March 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Portland, Oregon RO.

In September 2006, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.

The case was previously before the Board in May 2007 when it was remanded for further development.

This appeal was assigned to the undersigned by the Chairman in 2006.  Effective on February 23, 2011, I was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345.  Under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  It is assumed, for purposes of this analysis, the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.  The operative provision, 38 U.S.C.A. § 7102(b), specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."  In fact, this proceeding was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed do so even after that individual's status changes.  See, e.g., 38 U.S.C.A. § 7101(c)(1)(B) (stating that an individual designated as an acting Board member may continue to serve in that capacity in making a determination on a proceeding which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member).  In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue to make the determination in this proceeding as an individual member of the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks an initial rating in excess of 40 percent for chronic muscular strain of the lumbar spine, with degenerative changes and limitation of motion.   

In May 2007, the Board remanded the Veteran's appeal in part to secure a current VA examination as the Veteran had alleged that his back disability had worsened since his September 2003 VA examination.  The Veteran appeared for VA examination in January 2008.  As will be explained below, this examination was inadequate for rating purposes and remand for further examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that once VA provides an examination, it must ensure that it is adequate for rating purposes).  

The Board's remand request specifically asked that all tests and studies deemed necessary to evaluate the service-connected back disability be completed.  The January 2008 examiner noted that the Veteran's back pain radiated into his right lower extremity.  Physical evaluation revealed moderate pain in the right lower extremity, but no numbness, except in the right foot at the second toe.  The examiner noted that there was some evidence of lumbar nerve root irritation on the right, but nothing definite.  He concluded a neurological consultation would be necessary if the RO needed more information on the status of the lumbar nerve roots.  However, the RO did not request further neurological evaluation.

The rating for the Veteran's service-connected back disability is effective from June 19, 2002.  Since that date the schedular criteria for evaluating the spine have been revised twice, effective September 23, 2002 and September 26, 2003.  Criteria effective prior to September 23, 2002 provide for a higher 60 percent rating where there is intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to Sept. 23, 2002).  The criteria effective from September 23, 2002 to September 26, 2003 provide that intervertebral disc syndrome should be evaluated based on incapacitating episodes or by combining separate evaluations of chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to Sept. 26, 2003).  The current criteria used to evaluate the spine specifically provide that any associated objective neurologic abnormalities, including bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).  It is also notable that the record indicates that some of the Veteran's neurological symptoms may be related to his nonservice-connected diabetes.  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under various diagnoses is prohibited.  38 C.F.R. § 4.14.  Therefore, neurological findings are crucial to evaluating the severity of the Veteran's lumbar spine disability.  

Since the January 2008 VA examiner indicated that further neurological evaluation was necessary to examine the status of the lumbar nerve roots, a neurological consultation should have been completed.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Board regrets the additional delay caused by this remand, a neurological consultation must be completed on remand so the Veteran's lumbar spine disability can be adequately evaluated.  

The Veteran should also be seen for an orthopedic examination to assess the current severity of any orthopedic manifestations of his service-connected back disability.  As noted, the last VA orthopedic examination was in January 2008.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that an examination too remote for rating purposes cannot be considered "contemporaneous").  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

The May 2007 remand also asked the RO to request records from the Veteran's private physician, Dr. C.D.B., reflecting treatment by him since July 2003.  The RO sent the Veteran a letter in May 2007 asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. C.D.B.  The Veteran did not respond to this request.  Since the Veteran has sought treatment with Dr. C.D.B. throughout the appeal period, these treatment records are crucial to determining the severity of the Veteran's back disability.  As the claim is being remanded anyway, the Veteran should be sent a further request to provide VA Form 21-4142 for Dr. C.D.B.  

In a September 2009 statement, the Veteran indicated that he has been receiving treatment at the VA Southern Oregon Rehabilitation Center and Clinics in White City, Oregon.  The most recent VA treatment records that have been associated with the claims file are from April 2008.  As VA treatment records are constructively of record and may be relevant to the Veteran's claim, updated records must be secured and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).



Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, request records from Dr. C.D.B. reflecting treatment of the Veteran's back disability since July 2003.

2.  Obtain any updated relevant VA treatment records dated since April 2008 that have not yet been associated with the claims file.  

3.  If any of the records requested in items 1 and 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for an appropriate neurological examination.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  The examiner should identify all neurological residuals attributable to the Veteran's service-connected chronic muscular strain of the lumbar spine, with degenerative changes and limitation of motion.  If any neurological manifestations are related to a nonservice-connected disability, such as diabetes, these findings should also be noted.

For any neurological impairment that is due to the lumbar spine disability, the examiner should identify any nerve(s) affected and should provide an opinion regarding whether the impairment may be classified as mild, moderate, or severe.  The examiner should state whether the Veteran has any bowel or bladder impairment associated with his service-connected lumbar spine disability.
The examiner must also explain whether any neurological impairment represents persistent symptoms of intervertebral disc syndrome compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must so state, and provide a rationale for why he or she cannot opine without speculating.

5.  Schedule the Veteran for an appropriate VA orthopedic examination.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be performed.  The examiner should identify all orthopedic residuals attributable to the Veteran's service-connected chronic muscular strain of the lumbar spine, with degenerative changes and limitation of motion.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The examiner must also determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner must provide an opinion regarding whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes,' which is defined as a period of acute signs or symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must so state, and provide a rationale for why he or she cannot opine without speculating.

6.  Thereafter, readjudicate the increased rating claim, to include consideration of all applicable spine rating criteria, as appropriate.  If the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


